Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Terminal Disclaimer filed 03/12/2021 and the Terminal Disclaimer filed on 03/01/2021 and the amendment filed on 03/01/2021.

Allowable Subject Matter
Claims 1-10, 11-20,  21-30,  31-40,  41-50,  51-60,  61-70, 71-80   are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim  1 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining that configured uplink SR resources for the secondary cell are invalid, based on uplink transmission timing of the secondary cell group being out-of-sync in a time interval; and based on the determined that the configured uplink SR resources for the secondary cell are invalid, sending a random access preamble associated with a random access procedure ” and in combination with other limitations recited as specified in claim 1.

Claim  11 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining that configured uplink SR resources for the secondary cell are invalid, based on uplink transmission timing of the secondary cell group being out-of-sync in a time interval; and based on the determined that the configured uplink SR resources for the secondary cell are invalid, send a random access preamble associated with a random access procedure ” and in combination with other limitations recited as specified in claim 11.


Claim  31 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determine that configured uplink SR resources for the secondary cell are invalid, based on a time alignment timer associated with the secondary cell group not running in a time interval; and based on the determination that the configured uplink SR resources for the secondary cell are invalid, send a random access preamble associated with a random access procedure ” and in combination with other limitations recited as specified in claim 31.


Claim  41 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determine that configured uplink SR resources for the secondary cell are invalid, based on a time alignment timer associated with the secondary cell group not running in a time interval; and based on the determination that the configured uplink SR resources for the secondary cell are invalid, send a random access preamble associated with a random access procedure ” and in combination with other limitations recited as specified in claim 41.



Claim  51 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determining that configured uplink SR resources for the secondary cell are invalid, based on a time alignment timer associated with the secondary cell group not running in a time interval; and based on the determining that the configured uplink SR resources for the secondary cell are invalid, send, by a wireless device, a random access preamble associated with a random access procedure ” and in combination with other limitations recited as specified in claim 51.


Claim  61 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determine that configured uplink SR resources for the secondary cell are invalid, based on uplink transmission timing of the secondary cell group being out-of-sync in a time interval; and based on the determination that the configured uplink SR resources for the secondary cell are invalid, send a random access preamble associated with a random access procedure ” and in combination with other limitations recited as specified in claim 61.

Claim  71 is  allowed over the prior art or record since the cited reference taken individually or in combination fails to particular disclose the following limitations:  “ determine that configured uplink SR resources for the secondary cell are invalid, based on a time alignment timer associated with the secondary cell group not running in a time interval; and based on the determination that the configured uplink SR resources for the secondary cell are invalid, send a random access preamble associated with a random access procedure ” and in combination with other limitations recited as specified in claim 71.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Primary Examiner, Art Unit 2412